DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 1 March 2022 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0102631 A1) in view of Lin et al. (US 10,776,626 B1).
a.	Regarding claim 1, Li discloses an object recognition system that includes: a learning control processor (Li discloses that “a data processor 702 (e.g., a System-on-a-Chip (SoC), general processing core, graphics core, and optionally other processing logic)” at Fig. 9-702 and ¶ 0039); 
an image of an object (Li discloses that “images are collected and provided” at Fig. 2-310 and ¶ 0025); 
a label which is information related on a task which is an attribute of the object (Li discloses that “manually annotated or labeled by human labelers or automated processes” at Fig. 2-312 and ¶ 0025); and 
an estimator neural network that estimates the task of the object, and outputs an estimation result, the estimator neural network (Li discloses that “[f]or example, as well-known, neural networks can be trained to produce configured output based on training data provided to the neural network or other machine learning system in a training phase” at ¶ 0024); Li discloses “a trained convolutional neural network” at Fig. 5-215 and ¶ 0033) includes 
an object feature extraction neural network that extracts an object feature value from the image (Li discloses the extraction of common features of the image data at Fig. 2-314 and ¶ 0026), 
a plurality of task-specific identification neural networks that identifies the information of the task (Li discloses that “[using] a plurality of tasks to identify features or feature characteristics in the image data. During the offline training phase, these multiple tasks can be trained to predict features or feature characteristics by using the extracted feature data and computing task-specific predictions of feature characteristics at Fig. 2-316 and ¶ 0026), and 
a connection switch that stores connection information between the object feature extraction neural network and the plurality of task-specific identification neural networks (Li discloses that “[e]ach task of the multiple tasks can execute concurrently to produce a prediction for the corresponding task . . .  These task-specific predictions of features or feature characteristics in the image data can be compared with corresponding ground truth data obtained from the manual annotation data collection system . . . Each task prediction of the multiple task predictions can be associated with the corresponding ground truth data as a task-specific label” at Fig. 2 and ¶ 0026); and 
the learning control processor changes a connection relationship between the object feature extraction neural network and the plurality of task-specific identification neural networks based on the connection information stored in the connection switch according to a type of the task, wherein the connection information is signified by a respective corresponding connection symbol stored in the switch (Li discloses that “Given the task-specific predictions and the corresponding task-specific ground truth, the autonomous vehicle computation and control system 210 can compute loss values (blocks 318) corresponding to the difference between the task-specific prediction for each task and the corresponding task-specific ground truth. As a result, the autonomous vehicle computation and control system 210 can generate a bias for each task corresponding to the difference between a set of predicted data and a set of labeled data based on the image data received from the cameras. This bias for each task can be used to adjust parameters in block 316 for each task to reduce the difference between the task-specific prediction for each task and the corresponding task-specific ground truth. With repeated iterations and a sufficient quantity of input training image data, the task-specific predictions will converge toward the corresponding task-specific ground truth” at Fig. 2 and ¶ 0026).
However, Li does not disclose an image database that stores an image of an object; 
a label database that stores a label which is information related on a task which is an attribute of the object.
Lin discloses an image database that stores an image of an object (Lin discloses a data store comprising the item data repository representing that data at Figs. 2-230, 232 at col. 12, line 48- col. 13, line 4); 
a label database that stores a label which is information related on a task which is an attribute of the object (Lin discloses a data store comprising the labeled data repository at Figs. 2-230, 140 at col. 12, line 48- col. 13, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the item data repository and the label data repository of Lin to Li’s image collection and annotation process, respectively.
The suggestion/motivation would have been to “learn complex tasks or adapt to changing environments” (Lin; col. 1, lines 7-15).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the label database (Lin discloses a data store comprising the labeled data repository at Figs. 2-230, 140 at col. 12, line 48- col. 13, line 4) stores a learning data set which is a combination of the image and a correct answer label which is a correct answer value of the task of the object (Li discloses that “[t]he manually annotated image labels can represent the ground truth data corresponding to the training images from the training image data collection system” at ¶ 0025 and “[t]hese task-specific predictions of features or feature characteristics in the image data can be compared with corresponding ground truth data obtained from the manual annotation data collection system” at ¶ 0026).  
b.	Regarding claim 3, the combination applied in claim 1 discloses wherein the task-specific neural network has a parameter updatable by learning, and the task-specific identification neural network decodes the information related to the task for the object feature value (Li discloses that “Given the task-specific predictions and the corresponding task-specific ground truth, the autonomous vehicle computation and control system 210 can compute loss values (blocks 318) corresponding to the difference between the task-specific prediction for each task and the corresponding task-specific ground truth. As a result, the autonomous vehicle computation and control system 210 can generate a bias for each task corresponding to the difference between a set of predicted data and a set of labeled data based on the image data received from the cameras. This bias for each task can be used to adjust parameters in block 316 for each task to reduce the difference between the task-specific prediction for each task and the corresponding task-specific ground truth. With repeated iterations and a sufficient quantity of input training image data, the task-specific predictions will converge toward the corresponding task-specific ground truth” at Fig. 2 and ¶ 0026) (emphasis added).
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein the learning control processor tunes the parameter by the learning by using the learning data set, and changes an output value of the estimation result by the parameter (Li discloses that “Given the task-specific predictions and the corresponding task-specific ground truth, the autonomous vehicle computation and control system 210 can compute loss values (blocks 318) corresponding to the difference between the task-specific prediction for each task and the corresponding task-specific ground truth. As a result, the autonomous vehicle computation and control system 210 can generate a bias for each task corresponding to the difference between a set of predicted data and a set of labeled data based on the image data received from the cameras. This bias for each task can be used to adjust parameters in block 316 for each task to reduce the difference between the task-specific prediction for each task and the corresponding task-specific ground truth. With repeated iterations and a sufficient quantity of input training image data, the task-specific predictions will converge toward the corresponding task-specific ground truth” at Fig. 2 and ¶ 0026) (emphasis added).
e.	Regarding claim 5, the combination applied in claim 1 discloses wherein the learning control processor compares a correct answer label with the estimation result, obtains a task loss which is an error between the estimation result and the correct answer label, and transmits the obtained task loss to the estimator neural network, and updates the parameter of the task-specific identification neural network so as to decrease the task loss (Li discloses that “Given the task-specific predictions and the corresponding task-specific ground truth, the autonomous vehicle computation and control system 210 can compute loss values (blocks 318) corresponding to the difference between the task-specific prediction for each task and the corresponding task-specific ground truth. As a result, the autonomous vehicle computation and control system 210 can generate a bias for each task corresponding to the difference between a set of predicted data and a set of labeled data based on the image data received from the cameras. This bias for each task can be used to adjust parameters in block 316 for each task to reduce the difference between the task-specific prediction for each task and the corresponding task-specific ground truth. With repeated iterations and a sufficient quantity of input training image data, the task-specific predictions will converge toward the corresponding task-specific ground truth” at Fig. 2 and ¶ 0026) (emphasis added).
f.	Regarding claim 9, the claim is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
g.	Regarding claim 10, the claim is analogous and corresponds to claim 5. See rejection of claim 5 for further explanation.
h.	Regarding claim 11, the combination applied in claim 9 discloses further comprising:
comparing, by the learning control processor, the correct answer label with the estimation result, obtaining a task loss which is an error between the estimation result and the correct answer label, and updating the parameter of the task-specific identification unit so as to decrease the task loss (Li discloses that “Given the task-specific predictions and the corresponding task-specific ground truth, the autonomous vehicle computation and control system 210 can compute loss values (blocks 318) corresponding to the difference between the task-specific prediction for each task and the corresponding task-specific ground truth. As a result, the autonomous vehicle computation and control system 210 can generate a bias for each task corresponding to the difference between a set of predicted data and a set of labeled data based on the image data received from the cameras. This bias for each task can be used to adjust parameters in block 316 for each task to reduce the difference between the task-specific prediction for each task and the corresponding task-specific ground truth. With repeated iterations and a sufficient quantity of input training image data, the task-specific predictions will converge toward the corresponding task-specific ground truth” at Fig. 2 and ¶ 0026) (emphasis added).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0102631 A1) in view of Lin et al. (US 10,776,626 B1), and further in view of Wang et al. (US 2005/0129306 A1).
a.	Regarding claim 7, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not disclose changes a degree of update for controlling intensity of update of the parameter of the task-specific identification neural network.  
Wang discloses changes a degree of update for controlling intensity of update of the parameter of the task-specific identification neural network (Wang disclose that “Inputs to the selected neural network, i.e., that neural network which is interpolating an image value, comprise corresponding values of neighboring portions of the image with respect to the location where interpolation is desired. As such, if intensity is being interpolated, then intensity values of neighboring portions of the image are provided as inputs to the selected neural network. The inputs preferably comprise values of neighboring pixels with respect to a pixel at the location where interpolation is desired” at ¶0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process of interpolation using the neural network of Wang to the combination.
The suggestion/motivation would have been to “provide acceptable interpolation results. Thus, regardless of the type of image interpolation used, a good spatial interpolation method is essential in achieving desired overall video [sic] quality” (Wang; ¶0013).
b.	Regarding claim 8, the combination applied in claim 7 discloses wherein the estimator neural network further includes an update degree memory that stores the degree of update (Wang disclose that “Inputs to the selected neural network, i.e., that neural network which is interpolating an image value, comprise corresponding values of neighboring portions of the image with respect to the location where interpolation is desired. As such, if intensity is being interpolated, then intensity values of neighboring portions of the image are provided as inputs to the selected neural network. The inputs preferably comprise values of neighboring pixels with respect to a pixel at the location where interpolation is desired” at ¶0034).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664